Per Curiam:

Charles Stockman was convicted upon a charge of the illegal sale of intoxicating liquor, and appeals. He complains because the trial court permitted a witness to testify that he believed that certain liquor was beer, after he had said that he did not know what it was; and because no evidence was given that Kirwin, in Phillips county, where the liquor was shown to have been sold, was in Kansas. Neither complaint is well founded, and neither requires discussion.
The judgment is affirmed.